Order entered March 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00954-CV

           IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                      AND GREGORY JOSEPH FINSTER

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-13669

                                            ORDER
       By letter dated February 22, 2019, we informed appellant that his notice of appeal was

untimely. Without a timely notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P.

25.1(b). Because the notice of appeal was filed within the fifteen-day grace period, we informed

appellant that he could cure the timeliness problem by filing a motion for extension of time to

file the notice of appeal. See id. 26.3. We instructed appellant to file, by March 4, 2019, an

extension motion and cautioned him that failure to do so could result in dismissal of the appeal

without further notice.   Appellant did not comply, but on March 21, 2019 filed a motion

requesting an extension of time to file his brief on the merits. We GRANT the motion to the

extent that we SUSPEND the deadline for appellant’s brief on the merits pending the filing of a

motion for extension of time to file the notice of appeal. Appellant shall file, by April 1, 2019, a

motion for extension of time to file his notice of appeal. We caution appellant that failure to file
a motion for extension of time to file his notice of appeal by April 1, 2019 may result in

dismissal of the appeal without further notice.

                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE